DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on March 14, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on March 14, 2022, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 103 rejection set forth has been withdrawn in view of the claimed amendment filed on March 14, 2022.

Remark
Applicant asserted that Neubeck does not explicitly a hybrid node layer between the index nodes layer and the leaf node layer. It is conceivable that combination of Nuebeck and Bender fails to form a multiple hybrid nodes, the hybrid node comprises a layer of internal nodes that are immediate parents of the multiple leaf nodes. The buffer is formed only for each internal node of the multiple hybrid nodes. The buffer is used to store a message that encodes an operation. The message to be applied to the corresponding leaf nodes of the mutiple hybrid nodes. The operation to be performed on the tree data structure is received. The operation is encoded as a message addressed to a particular pivot key in order to minimize unused space in the leaf nodes and reduce internal fragmentation and storage overhead. Bender, however, 
Neubeck, meanwhile involved in generating leaf nodes for the hybrid range query data structure instead of generating additional lower levels, in which the leaf nodes storing values correspond to the second set of values. The hybrid range query data structure is stored in a memory. The values in the second set of values determined from summation of values in leaf nodes that correspond to respective first values in the range of first values and respective node offsets are returned, in response to a range query including a range of first values in the first set of values, wherein the hybrid range query data structure can eliminate several recursive calls in traversing the tree, and improve the lookup time. The hybrid range query data structure eliminates the need to traverse the full range query data structure, while preserving the advantages of using the full structure. Therefore, the combination of Neubeck fails to arrive to the subject matter as claimed and the 35 USC 103 rejection is hereby withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “forming a buffer for each internal node of multiple hybrid nodes”.
Allowable Subject Matter
Claims 1-20 are allowed in light of the prior art of record and in light of the applicant’s arguments (filed on March 14, 2022, pages 2-30). The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in storing a tree data structure that comprises a root, multiple internal nodes and multiple leaf nodes, wherein each internal node comprises a pivot key and a child pointer and each leaf node stores key-value pairs sorted by a corresponding key. None of the prior art of record, singular and any order combination form a multiple hybrid nodes, wherein the hybrid node comprises a layer of internal nodes that are immediate parents of the multiple leaf nodes, wherein a buffer is formed only for each internal node of the multiple hybrid nodes, and the buffer is used to store a message that encodes an operation and applies the message to the corresponding leaf nodes of the multiple hybrid nodes. These claimed features render claims 1-20 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            March 24, 2022